DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 9, 10, 13-16 and 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WU et al (2019/0122022)( herein “WU”).	In regards to claim 1, WU teaches a sensing device, comprising: a sensing unit including a first sensing unit surface having a binding area and a non-binding area, wherein the binding area and the non-binding area do not overlap with each other and correspond to each other in shape (See; Fig. 5 and p[0062] for fingerprint identification chip 2 having a sensing surface 21, a binding area corresponds to the area of fingerprint identification chip 2 which comes in contact with fastening members 1211 which may surround the accommodating space 14); and a base unit including a first base unit surface having a contact area and a non-contact area, wherein the contact area and the non-contact area do not overlap with each other and correspond to each other in shape (See; Fig. 5 and p[0062] for keycap unit 1 having a contact area 1211 surrounding accommodating space 14 and the rest would be considered a non-contact area); wherein the sensing unit is attached to the contact area of the base unit by the binding area; and sides of the sensing unit and the base unit are flush with each other (See; Fig. 5 where the fingerprint identification chip 2 comes in contact with fastening members 1211 and the sides are flush against one another).	In regards to claim 4, WU teaches further comprising a circuit board (See; Fig. 3 for circuit board 3), wherein: the sensing unit further comprises a sensing accommodation space and a plurality of electrical contacts accommodated in the sensing accommodation space (See; Fig. 3 and p[0042] for solder pads 20): and on a virtual plane parallel to the first sensing unit surface, vertical projections of the electrical contacts fall within a vertical projection of the circuit board (See; Fig. 3 and p[0042] where solder pads 20 electrically connect the circuit board 3).

	In regards to claim 5, WU teaches wherein: the sensing unit further comprises an electrical contact distribution area corresponding to the non-binding area; and the sensing accommodation space is recessed from the first sensing unit surface to define the non-binding area on the first sensing unit surface, and the electrical contact distribution area is located within the non-binding area (See; Fig. 3 for the area that does not have the solder pads 20 could be considered an electrical contact distribution area as it helps form a connection between the circuit board and the solder pads 20, this area is recessed with regards to the thickness of the solder pads 20).

	In regards to claim 6, WU teaches wherein the base unit further comprises a second base unit surface opposite to the first base unit surface. wherein: the base unit has a base accommodation space: and the base accommodation space is a through hole penetrating through the base unit form the first base unit surface to the second base unit surface to define the non-contact area on the first base unit surface (See; Figs. 4 and 5 for an accommodating space 14 penetrating through the keycap unit 1).

	In regards to claim 7, WU teaches wherein the circuit board further comprises a first circuit board surface having an electrical connection area and a non-electrical connection area; wherein: on the virtual plane, the vertical projections of the electrical contacts fall within a vertical projection of the electrical connection area: and the base unit has a base accommodation space, the electrical connection area passes through the base accommodation space to be exposed from the first sensing unit surface, such that the electrical contacts are electrically connected to the electrical connection area (See; Fig. 3 and p[0042] for top of circuit board 3 which has electrical connection areas according to solder pads 20 and non electrical connection areas according to the areas without solder pads 20. The circuit board connects through the accommodating space 14 of the keycap unit 1).

	In regards to claim 9, WU teaches wherein: the sensing unit further comprises a second sensing unit surface opposite to the first sensing unit surface; and when a pressing force is applied to the second sensing unit surface, a fingerprint recognition signal and one of a switch signal and a key-in signal are transmitted to the circuit board (See; Figs. 2, 3, p[0046] and abstract for a fingerprint sensor integrated in a keycap unit such as in a keyboard, where when a user pressed the sensing unit a fingerprint signal will be sent as well as the function of a key of a conventional keyboard).
	In regards to claim 10, WU teaches wherein the base unit further comprises a first connection member, a second connection member, a third connection member, and a fourth connection member, the base unit further comprises a second base unit surface opposite to the first base unit surface, and the second base unit surface has a first side and a second side opposite to the first side, wherein: the first connection member and the second connection member are provided opposite to each other along a first direction near the first side of the second base unit surface; and the third connection member and the fourth connection member are provided opposite to each other along the first direction near the second side of the second base unit surface (See; Fig. 5 and p[0062] for fastening members 12aa which may surround the accommodating space 14 on all four sides, thus these four sides could reasonably be considered to be a first through fourth connection members opposite one another).	In regards to claims 13 and 20, WU teaches wherein: the sensing unit and the base unit are integrated by an in-mold injection method, or the sensing unit and the base unit are combined with each other by an adhesive layer interposed between the sensing unit and the base unit (See; Fig. 14 where the two units may be combined via an adhesive layer 17).
	In regards to claims 14 and 22, WU teaches wherein the sensing device functions as a keycap (See; Abstract).	In regard to claim 15, WU teaches a sensing device, comprising: a sensing unit having a binding area (See; Fig. 5 and p[0062] for fingerprint identification chip 2 having a sensing surface 21, a binding area corresponds to the area of fingerprint identification chip 2 which comes in contact with fastening members 1211 which may surround the accommodating space 14), a sensing accommodation space, and a plurality of electrical contacts accommodated in the sensing accommodation space (See; Fig. 3 for a backside of the fingerprint identification chip 2 having a space for the solder pads 20): a base unit having a contact area and a non-contact area (See; Fig. 5 and p[0062] for keycap unit 1 having a contact area 1211 surrounding accommodating space 14 and the rest would be considered a non-contact area): and a circuit board disposed corresponding to the non-contact area (See; Fig. 3 for the circuit board 3), wherein the sensing unit and the base unit are combined by connecting the binding area and the non-contact area (See; Fig. 5 where the fingerprint identification chip 2 comes in contact with fastening members 1211), and the plurality of electrical contacts are electrically connected to the circuit board through the non-contact area (See; Fig. 3 and p[0042] where solder pads 20 electrically connect the circuit board 3).	In regards to claim 16, WU teaches wherein the base unit further has at least one connection member disposed on a surface of the base unit facing away from the electrical contacts; the sensing device is coupled to an electronic device by the connection member (See; Fig. 3 for supporting members 15).

	In regards to claim 18, WU teaches wherein the sensing accommodation space is a recessed space formed on a lower surface of the sensing unit (See; Fig. 3 for the area that does not have the solder pads 20 could be considered sensing accommodation space, this area is recessed with regards to the thickness of the solder pads 20).

	In regards to claim 19, WU teaches wherein the non-contact area is a through hole penetrating through the base unit, and a portion of the circuit board is exposed to the electrical contacts from the non-contact area (See; Figs. 4 and 5 for an accommodating space 14 penetrating through the keycap  unit 1 to accommodate the circuit board).

	In regards to claim 21, WU teaches wherein the sensing unit and the base unit correspond to each other in shape, so sides of the sensing unit and the base unit are flush with each other (See; Fig. 5 where the fingerprint identification chip 2 comes in contact with fastening members 1211 and the sides are flush against one another).
Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XU et al (2019/0019006) (herein “XU”).	In regards to claim 1, XU teaches a sensing device, comprising: a sensing unit including a first sensing unit surface having a binding area and a non-binding area, wherein the binding area and the non-binding area do not overlap with each other and correspond to each other in shape (See; Figs. 1 and 2 for biometric identification sensor package sheet having a biometric identification plastic package where the area that is recessed to allow the sensor wafer would be the non-binding area and the surrounding areas would be the binding area); and a base unit including a first base unit surface having a contact area and a non-contact area, wherein the contact area and the non-contact area do not overlap with each other and correspond to each other in shape (See; Fig. 2 for a substrate having a non-contact area according to the sensor wafer and a contact area surrounding the non-contact area); wherein the sensing unit is attached to the contact area of the base unit by the binding area; and sides of the sensing unit and the base unit are flush with each other (See; Fig. 2 where the binding area of the biometric identification plastic package is in contact with the substrate contact area and the sides are flush with each other).	In regards to claim 15, XU teaches a sensing device, comprising: a sensing unit having a binding area (See; Figs. 1 and 2 for biometric identification sensor package sheet having a biometric identification plastic package where the area that is recessed to allow the sensor wafer would be the non-binding area and the surrounding areas would be the binding area), a sensing accommodation space, and a plurality of electrical contacts accommodated in the sensing accommodation space (See; Figs. 1 and 2 where the sensor wafer is accommodated in the recess and having solder to connect to the circuit board below): a base unit having a contact area and a non-contact area (See; Fig. 2 for a substrate having a non-contact area according to the sensor wafer and a contact area surrounding the non-contact area): and a circuit board disposed corresponding to the non-contact area, wherein the sensing unit and the base unit are combined by connecting the binding area and the non-contact area, and the plurality of electrical contacts are electrically connected to the circuit board through the non-contact area (See; Fig. 1 where the sensor wafer is connected to the circuit board via solder or conductive adhesive through the non-contact area).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU et al (2019/0019006) (herein “XU”) in view of LEI et al (2019/0073045) (herein “LEI”).	In regards to claim 2, XU teaches further comprising a cover layer, wherein: the sensing unit further comprises a second sensing unit surface and a sensing unit side surface, the second sensing unit surface is opposite to the first sensing unit surface, and the second sensing unit surface and the first sensing unit surface are connected by the sensing unit side surface; the base unit further comprises a second base unit surface and a base unit side surface, the second base unit surface is opposite to the first base unit surface, and the second base unit surface and the first base unit surface are connected by the base unit side surface; and the cover layer is disposed on the second sensing unit surface (See; Fig. 1 for a cover plate on top of the first sensing unit surface). However, XU fails to explicitly teach the cover layer is disposed on the second sensing unit surface, the sensing unit side surface, and the base unit side surface.	However, LEI teaches wherein: the sensing unit further comprises a second sensing unit surface and a sensing unit side surface, the second sensing unit surface is opposite to the first sensing unit surface, and the second sensing unit surface and the first sensing unit surface are connected by the sensing unit side surface; the base unit further comprises a second base unit surface and a base unit side surface, the second base unit surface is opposite to the first base unit surface, and the second base unit surface and the first base unit surface are connected by the base unit side surface; and the cover layer is disposed on the second sensing unit surface the sensing unit side surface, and the base unit side surface (See; Fig. 5 for a cover 504 which encapsulates the fingerprint sensor 130 surface, the fingerprint sensor 130 side surface and the backing layer 306 side surface). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify WU to be fully encapsulated such as in LEI so as to better protect the fingerprint sensor from outside debris or liquids. 		In regards to claim 3, LEI fails to explicitly teach the wherein: the cover layer has a thickness of 0.01-0.05mm. However it is well known in the art of fingerprint sensors that the cover layer should be made as thin as possible so as to capture the best fingerprint image. Further since the disclosure offers no criticality and no unexpected results from having this thickness then it is deemed a design choice. Therefore it would have obvious to one of ordinary skill in the art at the time of filing to use the thickness above as a mere design choice based on the specific device that it will be used for and in order to get the best quality fingerprint.	In regards to claim 17, XU teaches comprising a cover layer, wherein the cover layer is disposed on an upper surface of the sensing unit (See; Fig. 1 for a cover plate on top of the first sensing unit surface ). XU fails to explicitly teach wherein the cover layer is disposed on an upper surface of the sensing unit and extends to cover a side surface of the sensing unit and a side surface of the base unit. 	However, LEI teaches wherein the cover layer is disposed on an upper surface of the sensing unit and extends to cover a side surface of the sensing unit and a side surface of the base unit (See; Fig. 5 for a cover 504 which encapsulates the fingerprint sensor 130 surface, the fingerprint sensor 130 side surface and the backing layer 306 side surface). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify WU to be fully encapsulated such as in LEI so as to better protect the fingerprint sensor from outside debris or liquids.
Claim(s) 8, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WU et al (2019/0122022)( herein “WU”).	In regards to claim 8, WU fails to explicitly teach wherein: the electrical contacts are distributed in an inner circle and an outer circle in the electrical contact distribution area. However since the disclosure offers no criticality and no unexpected results from having this particular electrical contact distribution then it is deemed a design choice (p[0037] of the instant application states that the electrical contacts may be distributed in different ways according to the design requirements). Therefore it would have obvious to one of ordinary skill in the art at the time of filing to use the electrical contact distribution above as a mere design choice based on the specific device that it will be used for.	In regards to claim 11, WU fails to explicitly teach the first connection member and the second connection member are separated by a first distance; the third connection member and the fourth connection member are separated by a second distance; and the first distance is longer than the second distance. However since the disclosure offers no criticality and no unexpected results from having these dimensions then it is deemed a design choice. Therefore it would have obvious to one of ordinary skill in the art at the time of filing to use the dimensions above as a mere design choice based on the specific device that it will be used for.

	In regards to claim 12, WU fails to explicitly teach wherein: the binding area has a rough surface. However it is well known to use rough surfaces on areas that are meant to be binded to another surface. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use a rough surface on a binding area so as to better grip the adhesive to form a better contact between the two surfaces. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627